Bischoff, J.
The appellant mistakenly asserts that the attachment was issued in the name of a fictitious person; the warrant was directed solely against the appellant,, not against the defendant John Doe, and upon the merits of the application, the justice properly refused to vacate the attachment.
There was, however, no personal service of the summons and the jurisdiction to proceed, upon the appellant’s default of appearance in the action, depended upon the due execution of the warrant (Mun. Ct. Act, §§ 88, 91), evidenced by the marshal’s return. The statute prescribes the matters which the return must state (§ 88, supra), among others the reason for a failure to make personal service upon the defendant, and, as to this requirement the return in the present case was unquestionably defective. The omission *418was not supplied by referring to the warrant or some other paper, as in Bell v. Moran, 25 App. Div. 461, and the defect was fatal to the jurisdiction of the court where there was a default of appearance. Willard v. Sperry, 16 Johns. 121.
Judgment reversed, hut since the return is amendable the proceedings are remitted to the court below, with costs of this appeal to the appellant.-
Freedman, P. J., and Fitzgerald, J., concur.
Judgment reversed, and proceedings remitted to court below, with costs of this appeal to appellant.